


LOAN AGREEMENT

February 7, 2017







Richard N. Jeffs (the “Lender”) of 11750 Fairtide Road, Ladysmith, BC  V9G 1K5,
advanced CDN$15,000 (the “Principal Sum”) to Cell MedX Corp. (the “Borrower”) of
123 W. Nye Ln, Suite 446, Carson City NV 89706. The Lender advanced the funds on
February 7, 2017.




The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 6% per year (the “Interest”)
from February 7, 2017.  The Borrower is liable for repayment for the Principal
Sum and accrued Interest and any costs that the Lender incurs in trying to
collect the Principal Sum and the Interest.




The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.




LENDER

BORROWER

Richard N. Jeffs

Cell MedX Corp.

 

 

Per:

Per:

 

 

 

 

/s/ Richard N. Jeffs

/s/ Yanika Silina

Richard N. Jeffs

Yanika Silina, CFO



























































--------------------------------------------------------------------------------




PROMISSORY NOTE




Principal Amount:  CDN$15,000

February 7, 2017







FOR VALUE RECEIVED Cell MedX Corp., (the “Borrower”) promises to pay on demand
to the order of Richard N. Jeffs (the “Lender”) the sum of $15,000 lawful money
of Canada (the “Principal Sum”) together with interest on the Principal Sum from
February 7, 2017 (“Effective Date”) both before and after maturity, default and
judgment at the Interest Rate as defined below.




For the purposes of this promissory note, Interest Rate means 6 per cent per
year.  Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
6.2% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.




The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.







BORROWER

Cell MedX Corp.




Per:







/s/ Yanika Silina




Yanika Silina, CFO













































